Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1 – 12 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. US 2011/0136402 a1 (Matsubara) in view of  Nobuo et al. JP 2015067936 A (Nobuo). English abstract of the JP patent is relied upon herein. 
Considering claims 1 – 3, 8 – 12 and 16 – 20, Matsubara teaches continuous fiber nonwoven fabric including a hollow fiber comprising a propylene polymer having a fiber diameter of 15 to 50 microns and a hollowness of 5 to 50% [Abstract, 0008 – 0009]. The examiner notes that polypropylene polymers have a density of about 0.9 g/cc, and diameter between 15 and 50 microns overlap with the claimed dtex range; and therefore, the diameter disclosed by Matsubara overlaps significantly with Applicant’s claimed range. Further, Matsubara does not specifically recognize that the cross section of the fiber has four corners forming a square, wherein the edges are straight or concave. However, Nobuo teaches a nonwoven fabric that is excellent in wiping-off performance so that high collection efficiency is attained even when a capture object is viscose. The nonwoven fabric comprises a cellulosic staple fiber and an acrylic staple fiber having a rectangular or tetragonal cross-section as constituent fibers, and the constituent fibers are three-dimensionally and integrally entangled with each other [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Nobuo’s rectangular cross section shape for Matsubara’s hollow fibers when it is desired to [provide the nonwoven fabric with excellent wiping-off performance. Furthermore, as to the square shape of the cross section, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and choose from a finite number of identified, predictable solutions, (same length for the rectangular sides (square) or different length for the rectangular sides (rectangular)) with a reasonable expectation of success, when it is desired to provide the fabric with excellent wiping-off performance.    
Considering claims 4 and 5, Matsubara teaches at [0029] that the hollow fiber is prepared by melt spinning, followed by a draw step. 

Considering claims 6 and 7, Matsubara in view of Nobuo does not specifically recognize the claimed  “leg” dimensions. However, because the prior art hollow fiber has overlapping diameter and same shape, it is reasonable to consider that the “legs” dimensions are also overlapping. 

Claims  13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. US 2011/0136402 a1 (Matsubara) in view of  Nobuo et al. JP 2015067936 A (Nobuo) and further in view of Goffing et al. US 2008/0213531 A1 (Goffing). English abstract of the JP patent is relied upon herein. 
 
Considering claims 13 – 15, Matsubara in view of Nobuo is relied upon as set forth above in the rejection of claim1 and 10. Further, said combination does not recognize that the hollow fiber of the disclosure is used in a carpet comprising a tufted nonwoven fabric. However, Goffing teaches a method for the manufacture and use of a tufted nonwoven fabric, and the fabrics thereof, wherein fibers for tufts in tuft backing which deviate from a circular fiber cross section are used which exhibit an adhesive force of greater than 40 mN with respect to a tuft yarn, the adhesive force being determined transverse to the longitudinal direction of the fibers. According to the invention, such nonwoven fabrics are used as carpet backing for the manufacture of carpet. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select modified Matsubara’s hollow fibers for the tufted nonwoven fabric of Goffing when it is desired to provide the carpet with high breathability and particularly high lightweight properties, opacity and reflecting properties [0010].    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786